IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHRISTINA BARBIER, AN                                  No. 84761
                INDIVIDUAL,

                             vs.
                                  Appellant,                              F1L
                GARRISON PROPERTY AND                                     DEC 06 2022
                CASUALTY, A FOREIGN
                CORPORATION,
                                  Res iondent.

                                     ORDER DISMISSING APPEAL
                            This is an appeal from a district court summary judgment order
                purportedly certified as final under NRCP 54(b). Eighth Judicial District
                Court, Clark County; Nancy L. Allf, Judge.
                            When preliminary review of the docketing statement and
                documents before this court pursuant to NRAP 3(g) revealed a jurisdictional
                defect, we directed appellant to show cause why this appeal should not be
                dismissed for lack of jurisdiction.   Specifically, it appeared that claims
                remain pending below such that the challenged order is not appealable as a
                final judgment, and that the district court's attempted NRCP 54(b)
                certification was improper because it did not expressly determine that there
                was no just reason for delay or direct entry of a final judgment as to any
                claims. See Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000)
                (defining a final judgment); Hern v. Erhardt, 113 Nev. 1330, 1334, 948 P.2d
                1195, 1197 (1997); Aldabe v. Evans, 83 Nev. 135, 425 P.2d 598 (1967). The
                order to show cause cautioned appellant that failure to demonstrate that
                this court has jurisdiction may result in the dismissal of this appeal.
                Appellant's response was due to be filed on or before October 28, 2022.


SUPREME COURT
          OF
      NEVADA


0)1 I V-1TA
                                                                            22- N225
                            To date, appellant has failed to respond to the order to show
                cause or to otherwise demonstrate that this court has jurisdiction to
                consider this appeal. Accordingly, it appears that we lack jurisdiction, and
                we
                            ORDER this appeal DISMISSED.



                                                                    J.
                                        Hardesty


                      drelikisat.0         J.                                         J.
                Stiglich                                  Herndon




                cc:   Hon. Nancy L. Allf, District Judge
                      Paul M. Haire, Settlement Judge
                      The Schnitzer Law Firm
                      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A                                            2